IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


DHAQUE JONES,                                : No. 42 WM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
DEPARTMENT OF COURT RECORDS,                 :
CRIMINAL DIVISION,                           :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of September, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and Application for

Immediate Hearing is DENIED.